Thb court refused, on long argument, after a report of referees in favour of the defendant, to permit the plaintiff’s counsel to examine the referees as to what evidence was laid before them to prove a tender of continental money in discharge of a debt, how or when it was made, and in what kind of money.
The plaintiff’s counsel relied much on Williams v. Craig, Dali. 3x3. But the court observed, that it was absolutely impossible to lay down any general rule which did not imply a number of exceptions. Every case must be governed by its own peculiar circumstances. You may examine referees as to a plain simple point, as, did they allow interest on an unsettled account, or the like; but to go further would super-cede the use of all references.
Judgment pro def.